Citation Nr: 1631899	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 8, 2008, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The April 2009 rating decision denied entitlement to service connection for sleep apnea.  It also granted entitlement to a TDIU, effective October 23, 2008.  A notice of disagreement with the denial of service connection for sleep apnea and the effective date that was assigned for the grant of TDIU was received in April 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in December 2009.

This case was previously before the Board in December 2011, at which time service connection for sleep apnea was denied and an effective date of September 8, 2008, was granted for the TDIU.

The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court or CAVC).  On March 15, 2013, CAVC issued a single-judge memorandum decision that, in pertinent part, vacated that part of the Board's 2011 decision that denied entitlement to service connection for sleep apnea and denied an effective date earlier than September 8, 2008 for TDIU.  The case was returned to the Board for further adjudication.  

In May 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for sleep apnea.  In relevant part, the Veteran contends that his sleep apnea was aggravated by his service-connected PTSD.  In its March 2013 Memorandum decision, CAVC appeared to imply that both the September 2008 private examination and the December 2008 VA examination were inadequate; they were both unclear on the question of whether the Veteran's sleep apnea was aggravated by his service-connected PTSD.  Therefore, in May 2014, the Board remanded this case to schedule another VA examination in order to answer this question.

The resulting April 2015 VA examination report states that the Veteran's Epworth Sleepiness Scale score in June 2007 (when he was first diagnosed with obstructive sleep apnea) was 14 out of 24, while his score in April 2015 (at the time of the VA examination) was 13.  The examiner noted that, the higher the score, the higher the level of daytime sleepiness.  He noted that the Veteran's score improved from 2007 to 2015 and that the Veteran reported that he sleeps better with a CPAP machine.  He concluded that "there is no evidence that his obstructive sleep apnea is aggravated beyond natural progression by any condition, including PTSD."  

In essence, the examiner has concluded that the improvement in the Veteran's self-reported sleepiness score since his sleep apnea diagnosis and the Veteran's own report of improved sleep with the use of a CPAP machine is evidence that the Veteran's sleep apnea has not been aggravated beyond its natural progression by his PTSD.  It is unclear to the Board, however, how the improvement of daytime sleepiness following the sleep apnea diagnosis and the use of a CPAP machine is evidence that the Veteran's PTSD did not aggravate his sleep apnea.  Therefore, the Board finds it necessary to remand this claim for a new etiology opinion.  

The Board notes that the Veteran's claim of entitlement to an effective date prior to September 8, 2008, for TDIU is inextricably intertwined with the sleep apnea claim.  Therefore, the Board must defer adjudication of the TDIU claim until the development of the sleep apnea claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

While this case is on remand, the AOJ should obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims file.  

2.  Send the claims file to a VA examiner with appropriate expertise to obtain a supplemental opinion to the April 2015 VA examination report.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate examiner.  The VA examiner is asked to thoroughly review the claims file, as well a copy of this REMAND.  The examiner should note in the VA examination report that this action has been accomplished.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

Specifically, the examiner is asked to provide an opinion that addresses the following questions:
   
(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected PTSD?

(b)  If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is aggravated (i.e., has progressed at an abnormally high rate) due to or as a result of his PTSD?  In this context, "aggravation" has occurred when it has been medically determined that the Veteran's sleep apnea has undergone an identifiable permanent increase in its severity that is proximately due to or the result of his PTSD.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above and re-adjudicate the claims, to include the claim of entitlement to an effective date prior to September 8, 2008, for TDIU.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




